 NATL TERMINAL BAKING CORP.National Terminal Baking Corp.,a Subsidiary ofKosher Kitchens,Inc.andCakeBakers Union Local51, American Bakery and Confectionery WorkersInternational Union,AFL-CIO. Case 29-CA-1830May 21, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 11, 1970, Trial Examiner Melvin J.Welles issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in unfair labor practices and recommend-ing that it cease and desist therefrom and take certainaffirmative action as set forth in the attached TrialExaminer'sDecision.The Trial Examiner furtherfound that Respondent had not engaged in certainother unfair labor practices alleged in the complaint.Thereafter, the General Counsel filed exceptions to theTrial Examiner's Decision and a supporting brief. TheCharging Party filed a statement in support of the Gen-eral Counsel's exceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,National Terminal Baking Corp., a subsidiary ofKosher Kitchens, Inc., Brooklyn, New York, its offic-ers, agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's recommendedOrder.'In view of the fact, as found by the Trial Examiner, that Respondent'sdecision to close its plant and the effectuation of that decision occurredalmost simultaneously and resulted from pressing economic necessity, weare satisfied that the inclusion of a backpay provision in the remedy hereordered would be unrealistic, speculative, and inappropriate190 NLRB No. 98465TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Trial Examiner: This case was heardat Brooklyn, New York, on September 14 and October 19 and20, 1970, on a complaint issued March 31, 1970, based oncharges filed October 24, 1969. The complaint alleges thatRespondent violated Section 8(a)(1) and (5) of the Act byfailing to disclose its intention to close its plant, and closingthe plant without bargaining with the Union about the clos-ing or the effects of the closing on the employees.Respondent's President Arthur Siegel, who representedhimself at the hearing,' filed an answer denying the substan-tive allegations of the complaint and denying that Respond-ent is engaged in commerce. Counsel for the General Counselfiled a brief.Upon the entire record in this case, including my observa-tion of the demeanor of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent, a New York corporation, with its principaloffice and place of business at Brooklyn, New York, is en-gaged in the manufacture and sale of doughnuts and relatedproducts.During the calendar year 1968, Respondent re-ceived goods, consisting of baking mixes, flours, and dough-nut sugars, valued in excess of $50,000 from points outsidethe State of New York.' During the calendar year 1969,Respondent received goods valued at more than $28,000 fromJoe Lane Company, which goods were shipped to Respond-ent from New Jersey, and goods valued at more than $22,000from the House of Fodera, a New York corporation, whichwere received by the House of Fodera from points outside theState of New York.'As both the direct inflow for the year 1968, and the combi-nation of direct and indirect inflow for the year 1969 exceed$50,000 in value, I find that Respondent is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.Siemons Mailing Service,122 NLRB 81, 85.IITHE LABORORGANIZATION INVOLVEDCake Bakers Union Local 51, American Bakery and Con-fectioneryWorkers International Union, AFL-CIO, is a la-bor organization within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESOn September 24, 1969, the Union was certified by theBoard as the exclusive bargaining representative of Respond-ent's employees. On October 9, 1969, Arthur R. Siegel, presi-dent of Respondent, met with Union Representatives SidneyPermisson and Herman Schlansky to discuss a proposed con-tract.Wages, the Union's pension plan, and other matterswere discussed at this meeting. In the course of the discus-sions, Siegel indicated a number of times that he was losingmoney. He also told the union representatives that the sellerSiegel was not present, nor did Respondent have any representativepresent at the 2d and 3d days of the hearing, although he had been notifiedthat the hearing would be resumed on those days The hearings on thosedays concerned only commerce dataThis is based on the uncontradicted testimony of Robert J Bernholdt,of Joe Lane Company, located in New Jersey, and supporting documentaryevidenceBased on the testimony of Bernholdt, of John Fodera, president ofHouse of Fodera, and supporting documentary evidence 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDof National Terminal stock to Siegel' had misrepresented toSiegel the financial status of National Terminal. Permissontestified that Siegel "may have said that if he loses enoughmoney he might have to shut down," that he did say that hewould be happy to have the Union run the bakery for him.Permisson also testified that Siegel mentioned having had twotrucks stolen. Siegel testified that he told the union represent-atives in so many words that he was thinking of closing downwithin the week, and that Permisson asked Siegel to wait aweek until the Union's president returned from California.Whether Siegel's or Permisson's version is correct need notbe resolved, for reasons that will appear. The meeting endedwith a tentative agreement to meet one week later at theUnion's office, a meeting confirmed by telephone a few dayslater.The morning of October 16, Permisson received a call froman employee at the plant that the plant had been shut down.He went to the plant, where Production Manager Storkelconfirmed that Siegel had terminated operations.Siegeltestified that he decided to shut down permanentlyas a result of the theft of the second of the two trucks stolenduring that week, which brought the Company to the "endof our money." He consulted his attorney and his accountant,and they advised him to close. BeforeSiegelcalled the plantto tell Storkel to shut down, he called the union office, accord-ing to him, to try to inform Union Representative Permissonor President Erlich of his decision. He did not leave anymessage except that he had called.'There was another meeting between the Union and Siegelsometime after October 16 and before May 1970. There wasno testimony about what occurred at that meeting. The com-plaint herein issuedMarch 31, 1970. Early in May 1970,Siegel telegraphed the Union requesting a meeting to bargainabout the effects of the closing. A meeting was arranged,attended by Erlich and Permisson for the Union, and Siegelfor Respondent. Erlich asked for 4 weeks' pay for the em-ployees, and Siegel countered by offering 1 hour's pay. Erlichindicated that was "ridiculous," but Siegel claimed he wasbroke, and could do no better. A week later another telegramfrom Siegel requested another meeting, which was held. Sie-gel again offered 1 hour's pay, and the meeting ended with theunion officials sayingtherewas no point in continuing tonegotiate.CONCLUSIONS AND REMEDYAs I indicated above, there are several discrepancies be-tween the version of the October 9 meeting as testified to byPermisson and that testified to by Siegel. Even Permisson'stestimony, however, indicates that Siegel said Respondentwas in poor financial condition, and that he told the unionrepresentatives it would be fine with him if the Union tookover the business.' Based on Siegel's own testimony that hedecided to shut down after the second truck was stolen, I donot credit his testimony that he told the union representativeson October 9 that he would shut down and was asked by themto remain open. But surely the purport of Siegel's remarks atthe meeting could only lead to the conclusion that there wasa strong possibility of the business closing In the light ofwhat to such a small and, at the time, money-losing enterprisemust have been a calamitous event, the theft of the twoActually toKosher Kitchens,of which Siegel was principal stockholder'Although there is testimony concerning the Union's telephone proce-dures,indicating calls are normally recorded in a book,it is of course notimpossible that a mistake was made and Siegel's call not so recorded I amsatisfied he made a call'Permisson testified that he regarded remarks of this nature as "facetiousand flippant I didn't pay much attention."trucks, with the second stolen the day before the shutdown,I am satisfied that the overwhelming economic need for shut-ting down then and there obviated any possible bargainingabout the decision. There really was no time for bargaining,and bargaining would have been pointless. Bargaining aboutthe effects of the shutdown on the employees is quite anothermatter, and is required in circumstances such as these whollyapart from the obligation (or lack of it) to bargain about thedecision to close.Thompson Transport Company, Inc.,184NLRB No.5;Morrison Cafeterias Consolidated, Inc., 177NLRB No. 113;InterstateTool Co., Inc.,177 NLRB No.107;N.L.R.B. v. Drapery Manufacturing Co.,425 F.2d 1026,1028-1029, (C.A. 8).Thus the failure of Respondent to meet with the Union tobargain about the effects of the closing was plainly violativeof Section 8(a)(5) and (1) of the Act, and I so find. As notedabove, however, Siegel did offer to bargain with the Unionabout the effects of the closing, and met with union officialstwice in May 1970. The General Counsel characterizes theoffer and the meetings as "settlement attempts" because theyoccurred after the complaint issued, and 7 months after theclosing.However characterized, the May offer and meetingsdo not serve as a defense to the earlier failure to bargain aboutthe effects. They do, though, raise questions as to how orwhether to remedy the earlier violation. The General Counselcontends that the remedy fashioned by the Board inInterstateTool Co., Inc., supra,andTransmartne Navigation Corpora-tion,170 NLRB No. 43, is appropriate here. The more recentThompson Transportcase,supra,however, suggests a differ-ent approach so far as this case is concerned. InInterstateandTransmarine,the Board ordered the company to bargainwith the union about the effects of a plant closing on theemployees, and, "in order to assure meaningful bargaining.and to re-create in some practicable manner a situationin which the parties' bargaining position is not entirely devoidof economic consequence for the Respondent,"(Transma-rine,170 NLRB No. 63), to pay the employees backpay from5 days after the Board's decision to the date a bargain isreached or effects on abona fideimpasse is reached, withbackpay liability to cease if the Union did not request bar-gaining in 5 days, or bargained in bad faith. Backpay wouldin no event be less than 2 weeks, or more than the employeeswould have earned from the date of the plant closing to thedate the employee secured equivalent employment elsewhere,or the date the Company offered to bargain about effects,whichever was sooner. InThompson,however, where thecompany offered to bargain about the effects 5 weeks after theclosing, the Board took a different approach, not ordering thecompany to bargain, but, again because the "duty to bargainover the effects of a decision to close entails more thanproformabargaining at a time after the dissipation of the union'seconomic strength," to pay backpay for the 5-week period. Inaddition, the Board inThompsonordered that the terminatedemployees be placed on a preferential hiring list in the eventthe Company resumed its operations. The Company did haveother terminals.It seems anomalous that inInterstatethe company, whichhad never bargained with the union about effects, could, bybargaining in good faith after the Board's order, limit itsbackpay liability to 2 weeks, while inThompson,where thecompany did bargain about effects 5 weeks after the closing,itmust pay 5 weeks backpay. Presumably, hadThompsonnotbargained at all about effects, it would have had to pay only2 weeks' backpay, provided it otherwise complied with theBoard's order. Respondent here, as indicated above, did bar-gain about the effects of the closing some 5 months after theplant was closed. This would seem to require a remedy pat-terned after that inThompson,rather thanInterstate,where NATLTERMINAL BAKING CORP.no bargaining took place. In the earlierTransmarinecase, theremedy was exactly the same as inInterstate,even though thecompany offered to bargain about effects about 8 months afterthe closing. I assume the Board's later decision would controlin this respect. However, I deem only the cease and desistportion, and those affirmative aspects of theThompsonorderas relate to preferential hiring, and sending notices to theemployees concerned as applicable here. Specifically, I see noreason here to require any backpay. Since, underThompson,no bargaining is being ordered, the rationale ofInterstateandTransmarineto have backpay running in order to recreate asituation where there will be economic consequences does notapplyAnd, unlike inThompson,Respondent's failure tobargain about effects here did not occur at a time the plantwas still open. As I have found, Respondent closed the plantin an almost emergency situation, and there was no possibleway to bargain about effects before the closing. Thus thepredicate for the backpay awards in all the cases cited disap-pears, for the Union was never in a position of strength at atime when any bargaining about effects could have takenplace. I shall therefore recommend that Respondent ceaseand desist from the unfair labor practices found to have oc-curred, place the terminated employees on a preferential hir-ing list in the event Respondent resumes operations and, atthat time, offer reinstatement to those employees, and mailnotices to the terminated employees.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, National Terminal Baking Corp., a subsidi-ary of Kosher Kitchens, Inc., is an employerengaged incommerce within themeaningof Section 2(6) and (7) of theAct.2.Cake Bakers Union Local 51, American Bakery andConfectionery WorkersInternationalUnion, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.3.By refusing to bargain with the Union about the effectsof closing its plant, Respondent engaged in unfair labor prac-tices within the meaning of Section8(a)(1) and(5) of the Act.4 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I herebyissuethe following recommended:'ORDERRespondent, National TerminalBakingCorp., a subsidiaryof Kosher Kitchens, Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from refusing to bargain with CakeBakers Union Local 51, American Bakery and ConfectioneryWorkers International Union, AFL-CIO, with respect to theeffects on its employees of its decision to close its plant inBrooklyn, New York.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:'In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes467(a) Place the names of all its terminated employees on apreferential hiring list and, in the event its plant reopens, offerthem reinstatement.(b)Mail exact copies of the notice attached hereto marked"Appendix"' to Cake Bakers Union Local 51, American Bak-ery and Confectionery Workers International Union, AFL-CIO, and to all employees who were employed by Respond-ent at its Brooklyn, New York, plant. Copies of said notice,on forms provided by the Regional Director for Region 29,after being duly signed by Respondent's representative, shallbe mailed immediately upon receipt thereof as herein di-rected.(c) Notify the Regional Director for Region 29, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.'IIn the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "Postedpursuant to a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board "'In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 29, in writing, within 20 days from the dateof this Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act when we refusedto bargain with Cake Bakers Union Local 51, American Bak-ery and Confectionery Workers International Union, AFL-CIO, over the effects on your jobs of our decision to close theBrooklyn plant.WE WILL NOT refuse to bargain with the above-named labor organization about the effects of our deci-sions which affect the employment status of our em-ployees who are represented by the above-named labororganization.WE WILL place the names of our employees who weredischarged as a result of our decision to close our Brook-lyn,New York, plant, on a preferential hiring list in theevent we resume our operations in Brooklyn, New York,and, at that time, offer reinstatement to these employeeswithout prejudice to their seniority and other rights.NATIONAL TERMINALBAKING CORP,A SUBSIDIARY OFKOSHER KITCHENS,INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 16 CourtStreet, Fourth Floor, Brooklyn, New York 11201, Telephone202-596-3535.